Title: Enclosure: Arthur Campbell to Beverley Randolph, 20 February 1790
From: Campbell, Arthur
To: Randolph, Beverley



Sir
Washington Feb. 20. 1790

By different communications particularly a letter from one of the Kentucky Delegates of which an extract is inclosed I am informed that the unfriendly Southren Indians have notice of the ammunition intended for the Chickasaws and are preparing a force to try to take it.
Piamingo when he set out from Holstein for the Chickasaws Towns, assured us, he would if possible, be back by the first of February, with a strong detachment of his own Warriors to escort the ammunition out: He reached the Cumberland Settlements, not far distant from which, he had a skirmish with a small party of Creeks, who he got the better of. Since he left Cumberland going homeward not a syllable from him. What may be the cause of this delay is uncertain; but it will be fatal, to part of our frontier Settlements, if the impatience of the enemy should prompt them to push forward, (before a Guard arrives), to destroy the powder where it now lies. The Inhabitants in Virginia adjoining are alarmed, being now apprehensive of such an event. Sometime ago I wrote the Commanding officer of the Holstein District in Carolina advising him to place a small guard at Kings, where the ammunition now lies, and that I did not doubt, but that the Executive of the United States, would sanction the measure. This is not yet done, nor can well be accomplished, without first receiving orders for the purpose. Thus, Sir, is a valuable public property, not only, in a way to be lost; but the lives of a number of defencless Citizens in imminent danger.
Had we Orders from the Executive, or from the President of the United States, we would proceed with confidence, as we might be instructed to secure the stores.

It is a mortifying consideration the lax regulations respecting egress, and regress, between the Settlements of the white-people in Carolina and that of the Indians. It is more than probable that McGillivray has emissaries—passing and repassing, particularly a certain Bennet Bellew, (an old Tory) this man is blamed for carrying the account of the arrival of the ammunition to the enemy.
It would be a happy circumstance if we had martial law on the frontiers for some time, and a rigid officer with Troops that would see it executed. I am Sir your most obedient servant

Arthur Campbell

